UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-0266 Tri-Continental Corporation (Exact name of Registrant as specified in charter) 100 Park Avenue New York, New York 10017 (Address of principal executive offices) (Zip code) Lawrence P. Vogel 100 Park Avenue New York, New York 10017 (Name and address of agent for service) Registrants telephone number, including area code: (212) 850-1864 Date of fiscal year end: 12/31 Date of reporting period: 6/30/08 ITEM 1. REPORTS TO STOCKHOLDERS. Mid-Year Report 2008 an investment you can live with Tri-Continental Corporation invests to produce future growth of both capital and income, while providing reasonable current income. TABLE OF CONTENTS To the Stockholders 1 Investment Results Per Common Share 3 Highlights of the First Half 5 Stockholder Services 6 Diversification of Net Investment Assets 8 Ten Largest Equity Holdings 10 Largest Portfolio Changes 10 Portfolio of Investments 11 Statement of Assets and Liabilities 17 Statement of Capital Stock and Surplus 17 Statement of Operations 18 Statements of Changes in Net Investment Assets 19 Notes to Financial Statements 20 Financial Highlights 26 Proxy Results 28 Board of Directors and Executive Officers 29 Additional Information 30 TY is Tri-Continental Corporations symbol for its Common Stock on the New York Stock Exchange. Tri-Continental Corporation August 25, 2008 To the Stockholders: Your mid-year Stockholder report for Tri-Continental Corporation follows this letter. The report contains the Corporations investment results, portfolio of investments, and financial statements as of June 30, 2008. For the six months ended June 30, 2008, Tri-Continental posted a total return of -13.6%, based on net asset value, and -15.5%, based on market price. During the same period, its benchmark, the S&P 500 Index, returned -11.9%, while its peers, as measured by the Lipper Closed-End Core Funds Average and the Lipper Large-Cap Core Funds Average, returned -10.6% and -11.5%, respectively. Tri-Continentals 2008 Annual Meeting of Stockholders was held on May 15, 2008. At the meeting, four Directors were re-elected to Tri-Continentals Board of Directors and Deloitte & Touche LLP was appointed as the independent auditors of the Corporation for 2008. Complete details of the vote can be found on page 28 of this report. The second quarter 2008 distribution of $0.540 per Common share was paid to Stockholders on June 19, 2008. Total distributions in 2008 thus far aggregate $1.173 per Common share. The third quarter 2008 distribution of $0.513 per Common share will be paid on September 18, 2008 to all Common Stockholders of record September 9, 2008. Each quarterly distribution represents 2.75% of Tri-Continentals net asset value on the final day of the preceding quarter. On July 7, 2008, Ameriprise Financial, Inc. (Ameriprise) announced an agreement to acquire J. & W. Seligman & Co. Incorporated (Seligman), Tri-Continentals manager, in a transaction that is likely to close in the fourth quarter of 2008. Consummation of the acquisition of Seligman will result in Seligman becoming a wholly-owned subsidiary of RiverSource Investments, LLC (RiverSource), a subsidiary of Ameriprise, and a change of control of Seligman and an assignment and automatic termination of Tri-Continentals management agreement with Seligman. On July 17, 2008, Tri-Continentals Board approved a new advisory agreement with RiverSource, and a new administration agreement with Ameriprise. The new advisory agreement is presented in a proxy statement that you should receive in September 2008. As described in the proxy statement, a Special Meeting of Stockholders has been scheduled for October 7, 2008 (the Special Meeting), at which Stockholders will vote on the new advisory agreement. A certain group of stockholders (the Group) declared their intent to vote against the approval of the advisory agreement and to solicit other stockholders to vote against approval.
